Citation Nr: 9933667	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  99-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression and 
insomnia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1977 to January 1988.

In April 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina denied 
the veteran's service connection claim for depression and 
insomnia.  At the same time, the RO adjudicated six of the 
veteran's other service connection claims.  The veteran 
timely appealed only the RO's denial of his depression and 
insomnia claim to the Board of Veterans' Appeals (Board).  In 
January 1999, the veteran perfected his appeal through the 
submission of VA Form 9, on which he requested a hearing 
before a Member of the Board at the RO.  A handwritten 
notation on the Form 9 indicated that the veteran preferred a 
hearing before a Hearing Officer at the RO (RO hearing).  A 
separate typed and signed statement from the veteran 
indicating his preference for an RO hearing is of record.  
The veteran testified at his RO hearing on March 9, 1999.  
That same month, the RO issued a Supplemental Statement of 
the Case (SSOC) that continued to deny the veteran's claim.  
The veteran's appeal is now before the Board for resolution.  

FINDINGS OF FACT

There is no competent medical evidence of a nexus between any 
current depression and insomnia and the veteran's active 
military service.


CONCLUSION OF LAW

The claim for service connection for depression and insomnia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records do not indicate any 
complaints of, or treatment for, episodes of anxiety or 
depression while in service.  

The veteran submitted an October 1978 "Report of Mental 
Status Exam" from the Shalhoub Family Counseling Services.  
This report noted the veteran's complaints of feeling 
severely depressed for a period of six months, and noted his 
complaints of sleep disturbance.  The veteran was observed to 
sweat excessively and have cold hands during the examination.  
The examiner, presumably John Shalhoub although his signature 
does not appeal on the report, diagnosed the veteran with 
depression.  The examiner observed that the veteran's primary 
defense mechanisms included repression, rationalization, 
denial, projection, displacement, and disassociation.  The 
examiner concluded that the veteran's judgment regarding 
decisions affecting his own well-being was impaired.

The veteran underwent a VA spinal examination in March 1998.  
This examination did not address the veteran's complaints of 
depression, insomnia, or any other mental health condition.  
The veteran also submitted January 1996 inpatient treatment 
records from the Brynn Marr Behavioral Healthcare System.  
These records document the veteran's six-day voluntary 
hospitalization for alcohol dependence and depression.  The 
veteran was prescribed 100 mg of Thiamine, and that was 
supplemented with Prozac.  The veteran also received Zantac 
and Ambien while hospitalized.  The veteran began 
participating in AA meetings, and was designated to return to 
the hospital to participate in its Partial Hospitalization 
Chemical Dependency Program.  The veteran's treatment records 
do not contain any diagnosis indicating that the veteran's 
depression was incurred in or aggravated by his military 
service.

The veteran also submitted a January 1999 medical statement 
from his private physician, Dr. Joseph F. Colligan.  Dr. 
Colligan indicated that the veteran complained of depression 
and insomnia in 1997.  In 1999, the veteran reported to Dr. 
Colligan that he had been depressed during Boot Camp, and 
that he had informed his Sergeant Major, and his Chaplain.  
Dr. Colligan indicated that he was treating the veteran for 
major recurrent depression.  The veteran had also been 
treated for substance use disorder, specifically that of 
alcohol and cocaine dependency.  Dr. Colligan indicated that 
he had been hearing voices, and was experiencing paranoia.  
He was prescribed Zyprexa, Desyrel, and Prozac.  Though Dr. 
Colligan noted the veteran's assertion that he experienced 
depression in service, he did not link the veteran's 
diagnosis of depression to the veteran's military service.

During his March 1999 RO hearing, the veteran testified that 
he did not see a doctor for anxiety or depression at any time 
during his active military service.  The veteran indicated 
that he sought counseling from people in his chain of 
command, and from his Chaplain.  The veteran also testified 
that he medicated himself through the use of alcohol and 
marijuana.  The veteran indicated that he began using 
marijuana in April 1978.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's January 1996 inpatient treatment records from 
Brynn Marr Behavioral Healthcare System indicate a diagnosis 
of depressive symptoms.
The veteran's October 1997 mental status exam from the 
Shalhoub Family Counseling Services indicates a clear 
diagnosis of a depressive personality, and notes complaints 
of sleep disturbance.  Most recently, the veteran's private 
physician, Dr. Joseph Colligan, diagnosed the veteran with 
recurrent major depression.  Such medical evidence clearly 
establishes that the appellant suffers from depression, the 
currently claimed disability; thus, he is able to satisfy the 
first criterion required to present a well-grounded claim.  
However, as noted above, a well-grounded claim also requires 
competent (here, medical) evidence of a nexus between the 
current disability and service, and, in the instant case, no 
such evidence whatsoever has been presented.  The medical 
evidence of record provides absolutely no information 
regarding the etiology of his depression, insomnia, or any 
indication that he was first treated for such condition 
during his active military service.  

Although the veteran alleges that his depression and insomnia 
are the result of his service in the military, as a lay 
person without medical expertise or training, he does not 
have the medical expertise or training to give a competent 
opinion on a medical matter, such as the cause of a 
disability.  Therefore, even if his allegations of depressive 
thoughts and loneliness while in service are accepted as 
credible, his allegations as to a nexus between his military 
service and current diagnosis of major depression have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that competent evidence, 
and not just allegations, must support a well-grounded claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Because the appellant has not met his burden of presenting a 
well-grounded claim, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection for depression and 
insomnia.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

The RO denied the appellant's claim on the same premise as 
the Board--as not well grounded.  The RO also notified him in 
the October 1998 Statement of the Case (SOC) of the legal 
requirement to submit a well-grounded claim.  Clearly then, 
he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  The 
Board also finds that the duty to inform him of the evidence 
necessary to make his claim well grounded, and the reasons 
why the current claim is inadequate is met.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for depression and insomnia 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




 

